By the Court, Dickinson, J. The object of process is to give the party reasonable notice of the time and place at which he is to appear, and to apprize him of the cause of action, and to whom he is bound to answer. In this instance, the summons clearly shows the time and place specifically; and we should have held it to be good, if it had merely stated “ upon the first day of our next October term.” The law fixes that time, and the party is presumed to know it; but here the summons has gone further, and stated with accuracy the very day on which the Court was to be held. The notice being good, no objection lies to it. Judgment reversed.